COLEMAN, J.
The defendant was indicted for burglary of a dwelling house. The ownership of the dwelling house was laid in the husband. The evidence showed the legal title to be in the wife. It was occupied at the time of the burglary by the husband and wife as their home. Actual occupancy of the dwelling by the husband with the wife, and the right to such use and occupancy, is sufficient to justify the laying of the ownership in the husband. Though the legal title is in the wife, it is also his dwelling house.—State v. Trapp, 43 Amer. Rep. 614. The ownership might have been laid in the wife also. The case is different when a party is charged with larceny. The possession of personal property belonging to the wife is referable to the ownership, or legal title, and is distinct and entire, independent of the husband.—Rollins v. The State, 98 Ala. 79; Johnson v. The State, ante p. 55.